Citation Nr: 0827152	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits 
based on the need for aid and attendance.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1945 to September 
1945.  The appellant has brought this claim as the widow of 
the deceased veteran, who died in February 2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim for improved 
death pension benefits on the basis that her income was 
excessive.  The RO subsequently denied the appellant's claim 
of entitlement to improved monthly death pension based on the 
need for aid and attendance, or being housebound, and these 
issues have been construed to be within the scope of the 
appeal.  See Supplemental Statements of the Case, dated in 
March and April of 2007.   


FINDINGS OF FACT

1.  The appellant is shown to be legally blind in both eyes.  

2.  The appellant's annualized countable income does not 
exceed the applicable maximum annual income for improved 
death pension benefits based on the need for regular aid and 
attendance.  


CONCLUSION OF LAW

The criteria for improved monthly death pension based on the 
need for regular aid and attendance have been met.  38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she is entitled to improved death 
pension benefits.  She further argues that she is entitled to 
improved monthly death pension based on the need for aid and 
attendance, or being housebound.  

As noted in the Introduction to this decision, the RO 
initially denied the appellant's claim for improved death 
pension benefits on the basis that her income was excessive.  
The RO subsequently denied the appellant's claim of 
entitlement to improved monthly death pension based on the 
need for aid and attendance, or being housebound, and these 
issues have been construed to be within the scope of the 
appeal.  

Inasmuch as the Board has determined that the appellant has 
met the criteria for improved monthly death pension based on 
the need for aid and attendance, the issues of whether she 
meets the criteria for the lesser benefits of death pension 
(at the basic rate), and improved monthly death pension by 
reason of being permanently housebound, are moot.  

VA law provides for pension payments for the surviving 
spouse, provided that the veteran had the requisite wartime 
service, and the surviving spouse's income is less than the 
statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3(b), 3.23.  Pursuant to 38 C.F.R. § 3.2(f), 
in regard to World War II, the period beginning on December 
7, 1941 and ending on December 31, 1946, inclusive, is the 
relevant established period of war.   

Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).  

In this case, the veteran had the required wartime service.  
He served more than 90 days during World War II.  

The maximum annual rates of improved pension payable under 
Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. § 
3.23.  The maximum rates of improved pension benefits shall 
be reduced by the amount of the countable annual income of 
the surviving spouse.  38 C.F.R. § 3.23(b).  Under the 
governing criteria, payments of any kind from any source 
shall be included as income during the 12-month annualization 
period in which received unless specifically excluded.  38 
C.F.R. § 3.271(a).  

For awards of nonservice-connected disability death pension 
benefits based on claims received on or after October 1, 
1984, the effective date is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, it is the 
date of receipt of the claim.  38 C.F.R. § 3.400(c)(3) 
(2007).  

In determining the surviving spouse's annual countable family 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 38 
U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring 
income means income which is received or anticipated in equal 
amounts and at regular intervals (e.g., weekly, monthly, 
quarterly, etc.) and which will continue throughout an entire 
12-month annualization period.  The amount of recurring 
income for pension purposes will be the amount received or 
anticipated during a 12-month annualization period.  See 38 
C.F.R. § 3.271(a)(1) (2007).  Old age and survivor's 
insurance and disability insurance under Title II of the 
Social Security Act will be considered income as a retirement 
benefit.  See 38 C.F.R. § 3.262(f) (2007).  Benefits received 
under non-contributory programs, such as old age assistance, 
aid to dependent children, and supplemental security income 
are subject to the rules of 38 C.F.R. § 3.262(d) applicable 
to charitable donations.  See 38 C.F.R. § 3.262(f) (2007).  
Income received from real or personal property owned by the 
claimant will be counted.  See 38 C.F.R. §§ 3.262(k)(2), 
3.271(d) (2007).  Whenever there is a change in the maximum 
annual pension rate, or in the surviving spouse's family 
income, the monthly rate of pension payable shall be adjusted 
effective the date of change.  See 38 U.S.C.A. § 501; 38 
C.F.R. § 3.273.  

The veteran's death certificate states that he died in 
February 2006.  

The record discloses that on April 21, 2006, the appellant 
submitted a claim for death pension benefits.  See 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child 
(VA Form 21-534), received in April 2006.  In May 2006, the 
RO, taking into consideration burial expenses paid by the 
appellant, see 38 C.F.R. § 3.272(h),  granted a monthly 
entitlement of $313 as of February 1, 2006, and $306 as of 
March 2006, and determined that no benefits were due as of 
April 1, 2006 because the appellant's income exceeds the 
limit set by law.    

The appellant asserts that she meets the criteria for special 
monthly death pension based on the need for aid and 
attendance, or being housebound.  She argues, in particular, 
that she is legally blind.  

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The appellant will be 
considered to be in such need if she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 
3.351(c).  

Increased pension is payable to a surviving spouse by reason 
of need for aid and attendance; or, if not in need of aid and 
attendance, by reason of being housebound.  See 38 U.S.C.A. § 
1541; 38 C.F.R. § 3.351(a)(5).  

As of December 1, 2005, the maximum annual pension rate 
(MAPR), as established by Congress, for a surviving spouse in 
need of aid and attendance with no dependent children was 
$11,340.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B; see also www.vba.va.gov/bln/21/rates/pen02.htm.  

The appellant's annual income, based on a report from the 
Social Security Administration, received in May 2006, was 
calculated at $7,406 at the time she submitted her claim.  

Given the foregoing, the appellant's income appears to be 
less than the maximum rate for a surviving spouse in need of 
aid and attendance with no dependent children, and the issue 
is whether she meets the medical criteria for being in need 
of aid and attendance.  

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress herself or to 
keep herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers inherent in her daily 
environment.  See 38 C.F.R. § 3.352(a).  

"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  Determinations that a 
claimant is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that her 
condition is such as would require her to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  Id.

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which a claimant is unable to perform 
should be considered in connection with her condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222 
(1996).  

The medical evidence consists of private treatment reports 
from R.G.K., M.D., dated in 2006.  This evidence shows that 
the appellant received treatment for headaches "after she 
fell and broke her tail bone."  The report indicates that a 
CT (computerized tomography) was negative.  On examination, 
she was noted to have "dense cataracts," for which 
extraction was suggested.  The reports note 20/400 vision 
(left eye), with normal findings bilaterally, except as 
follows: there were diffuse defects in the confrontational 
visual fields of the right eye, abnormal lens (i.e., 
bilateral opacities), as well as dense brunescence, and hazy 
view bilaterally.  

Two statements from Dr. K, dated in February and May of 2007, 
state that the appellant has 20/400 vision in the left eye, 
and finger counting only in the right eye with best 
correction, dense brunescent diffuse cataracts bilaterally, 
and that she is "legally blind in both eyes with severe 
cataracts."  

The Board concludes that the criteria for the need for 
regular aid and attendance have been met.  Under 38 C.F.R. § 
3.351(c), a claimant will be considered to be in need of 
regular aid and attendance need if she "is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less." (emphasis added).  

In this case, the medical evidence shows that the appellant 
is legally blind in both eyes.  In this regard, it appears 
that the RO read 38 C.F.R. § 3.351(c) to require corrected 
visual acuity of 5/200 or less in both eyes.  However, the 
use of the word "or" in 38 C.F.R. § 3.351(c) provides for 
an independent basis, rather than an additional requirement.  
See Drosky v. Brown, 10 Vet. App. 251, 255 (1997) (citing 
Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Johnson (Gary) 
v. Brown, 7 Vet. App. 95, 97 (1994)).  The Board therefore 
finds that, affording the appellant the benefit of all doubt, 
there is sufficient credible supporting evidence to show that 
the criteria for aid and attendance have been met.  
Accordingly, the claim is granted.  

As the Board's decision grants the appellant's claim of 
entitlement to improved monthly death pension based on the 
need for aid and attendance, the claim for death pension 
benefits at the "basic" rate, and for special monthly death 
pension at the housebound rate, are moot.  See 38 U.S.C.A. § 
1541; 38 C.F.R. § 3.351(f).  

Duties to notify and to assist

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, as the Board has fully granted the greatest 
benefit sought, the Board finds that a detailed discussion of 
the VCAA is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the appellant is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

ORDER

Special monthly death pension based on the need for aid and 
attendance is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


